IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-19-00081-CV

                         IN RE AP GULF STATES, INC.


                                Original Proceeding



                                        ORDER

      A response is requested to the Motion for Rehearing filed by Real Party In Interest

Coryell County Memorial Hospital Authority. See TEX. R. APP. P. 49.2. Any response

must be filed with the Clerk of this Court within seven (7) days of the date of this Order.




                                                PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Order requesting response
Order issued and filed April 19, 2019